          Case 1:20-cr-00401-CM Document 31 Filed 04/06/21 Page 1 of 5



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 6, 2021

BY ECF

Honorable Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Hua Fen Bi, 20 Cr. 401 (CM)

Dear Judge McMahon:

       The defendant in this case, Hua Fen Bi, is scheduled to be sentenced on April 8, 2021,
having pled guilty, pursuant to a plea agreement, to conspiracy to operate an unlicensed money
transmitting business, in violation of Title 18, United States Code, Section 371. The Government
respectfully submits this letter in advance of the sentencing.

        In the plea agreement, the parties stipulated that the Guidelines range was 30 to 37 months’
imprisonment (the “Stipulated Guidelines Range”). In its Presentence Investigation Report
(“PSR”), dated October 29, 2020, the Probation Department calculates the same Guidelines Range
but recommends a variance of four years’ probation. For the reasons explained in this letter, the
Government believes that a sentence within the Stipulated Guidelines Range is sufficient, but not
greater than necessary, to account for the factors set forth in Title 18, United States Code, Section
3553(a).

                                        BACKGROUND

   A. Offense Conduct

       Beginning in or around 2019, federal agents with the Drug Enforcement Administration
(“DEA”) uncovered a series of suspicious financial transactions involving a physician (the
“Physician”) and several Chinese-owned businesses in the New York City area. That investigation
revealed that, between 2016 and 2019, the Physician would routinely write checks to Chinese
business owners for different amounts of money and, in exchange, would receive cash from the
businesses less a six percent fee the Physician paid. (See PSR ¶¶ 19-29). The purposes of this
scheme was, among other things, to reduce the Physician’s tax liability by allowing the Physician
to deduct fraudulent business expenses from his taxable business income.
          Case 1:20-cr-00401-CM Document 31 Filed 04/06/21 Page 2 of 5

Honorable Colleen McMahon
April 6, 2021
Page 2 of 5




        The Physician and defendant were business associates. Among other things, the defendant
rented office space to the Physician in Queens, New York. (PSR ¶ 8). As part of their business
relationship, however, the defendant also assisted the Physician with his fraudulent scheme. The
Physician would write checks to businesses owned by the defendant, and the defendant would give
cash from his businesses to the Physician. In addition, the defendant would recruit other business
owners, who were looking to get cash into the banking system, to provide cash to the Physician in
exchange for checks from the Physician. (PSR ¶¶ 19-29). The defendant received a six percent
fee for each transaction performed.

        By enabling these financial transitions, the defendant operated a money transmitting
business—e.g., he helped business owners convert their cash into deposits in the banking system,
while also helping the Physician convert bank deposits into cash. 1 However, the defendant was
not licensed to operate a money transmitting business, as is required under New York and federal
law. (PSR ¶¶ 9-15). Altogether, the defendant helped to exchange nearly one million dollars.
(PSR ¶ 8).

       On August 7, 2020, the defendant appeared before the Honorable Kevin Nathaniel Fox,
United States Magistrate Judge, and pleaded guilty to a one-count Information that charged him
with conspiracy to operate an unlicensed money transmitting business, in violation of 18 U.S.C. §
371. (PSR ¶ 4; see Plea Tr. 26-28).

    B. The Presentence Investigation Report

       On October 29, 2020, the Probation Department issued the PSR for the defendant in this
case. The Probation Department calculates a Guidelines Range of 30 to 37 months’ imprisonment,
consistent with the plea agreement. The Probation Department recommends a variance of 4 years’
probation, a fine of $2,500, and forfeiture of $919,832.80.

                                         ARGUMENT

    A. Applicable Law

        The Guidelines still provide strong guidance to the Court in light of United States v.
Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Although
Booker held that the Guidelines are no longer mandatory, it also held that the Guidelines remain
in place and that district courts must “consult” the Guidelines and “take them into account” when
sentencing. 543 U.S. at 264. As the Supreme Court has stated, “a district court should begin all




1
 As part of the investigation, agents seized approximately $250,000 in cash from the Physician
during the execution of several search warrants. (PSR ¶ 30).
          Case 1:20-cr-00401-CM Document 31 Filed 04/06/21 Page 3 of 5

Honorable Colleen McMahon
April 6, 2021
Page 3 of 5




sentencing proceedings by correctly calculating the applicable Guidelines range”—that “should
be the starting point and the initial benchmark.” Gall v. United States, 55 U.S. 38, 49 (2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): “the nature and circumstances of the offense and
the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1); the four legitimate
purposes of sentencing, see id. § 3553(a)(2); “the kinds of sentences available,” id. § 3553(a)(3);
the Guidelines range itself, see id. § 3553(a)(4); any relevant policy statement by the Sentencing
Commission, see id. § 3553(a)(5); “the need to avoid unwarranted sentence disparities among
defendants,” id. § 3553(a)(6); and “the need to provide restitution to any victims,” id. § 3553(a)(7).

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;

       (B)     to afford adequate deterrence to criminal conduct;

       (C)     to protect the public from further crimes of the defendant; and

       (D)     to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

        Courts may not presume that the appropriate sentence necessarily lies within the Guidelines
range, but “the fact that § 3553(a) explicitly directs sentencing courts to consider the Guidelines
supports the premise that the district courts must begin their analysis with the Guidelines and
remain cognizant of them throughout the sentencing process.” Gall, 552 U.S. at 50 n.6. Their
relevance throughout the sentencing process stems in part from the fact that, while the Guidelines
are advisory, “the sentencing statutes envision both the sentencing judge and the Commission as
carrying out the same basic § 3553(a) objectives,” Rita v. United States, 551 U.S. 338, 348 (2007),
and the Guidelines are “the product of careful study based on extensive empirical evidence derived
from the review of thousands of individual sentencing decisions,” Gall, 552 U.S. at 46; Rita, 551
U.S. at 349. To the extent a sentencing court varies from the Guidelines sentence, “[it] must
consider the extent of the deviation and ensure that the justification is sufficiently compelling to
support the degree of the variance.” Gall, 552 U.S. at 50.
          Case 1:20-cr-00401-CM Document 31 Filed 04/06/21 Page 4 of 5

Honorable Colleen McMahon
April 6, 2021
Page 4 of 5




   B. Discussion

       In this case, a sentence within the Stipulated Guidelines Range of 30 to 37 months’
imprisonment is fair and appropriate.

        First, as detailed above, the financial crimes committed by the defendant are serious. Over
a three-year period, the defendant helped the Physician to exchange more than one million dollars
in checks for cash, thereby assisting the Physician in reducing his tax liability. At the same time,
the defendant helped business owners who had unreported cash income put those dollars into the
banking system. For these efforts, he personally made at least $60,000, or six percent of the total
amount exchanged. This illegal conduct continued over the course of many transactions and was
not an aberration or one-time mistake. Thus, given the serious nature of this conduct, a sentence
within the Guidelines is appropriate.

         Second, a Guidelines sentence is necessary to deter the defendant from future conduct,
promote general deterrence and promote respect for the law. As noted above, the defendant’s
illegal actions continued over a lengthy period of time. Although not entirely clear, it appears that
the defendant acted out of greed, a loyalty to the Physician, and a troubling belief that the rules
and regulations regarding financial transactions did not apply to him. Given this, it is critical that
the Court impose a meaningful sentence that will deter the defendant from future criminal conduct.
At the same time, a sentence within the Stipulated Guidelines Range will send the message to
others who seek to engage in this conduct that there are consequences for their actions, and that
their crimes will be fully investigated and prosecuted.

       The Government is sympathetic to the personal history and characteristics of the defendant,
including his difficult childhood, lack of criminal history, and strong work ethic in becoming a
doctor and businessman in the United States. These, of course, are factors the Court should
consider in determining an appropriate sentence. On the other hand, these attributes make it even
more disappointing that the defendant choose to engage in a course of criminal conduct, over a
lengthy period of time, after gaining so much in the United States. The defendant became
successful—opening and running several businesses as detailed on the PSR—but that simply was
not enough for him. He wanted more money, and he chose to break the law to do so.

        The Government also disagrees with the defendant’s argument that the Stipulated
Guidelines Range overstates the defendant’s culpability. (Def. Mem. 9). It is well-settled that loss
amount for purposes of the Guidelines is not the amount of money the defendant put in his pocket
(here, approximately $60,000) but instead “seeks [] to measure the seriousness of [the defendant’s]
conduct”—i.e., the one million dollars that the defendant helped to exchange for the Physician and
others. See United States v. Certified Environmental Services, Inc., 753 F.3d 72, 102 (2d Cir.
2014); see also U.S.S.G. § 2B1.1 app. note 3(A). Therefore, the Stipulated Guidelines Range
accurately reflects the nature of the defendant’s criminal conduct.
         Case 1:20-cr-00401-CM Document 31 Filed 04/06/21 Page 5 of 5

Honorable Colleen McMahon
April 6, 2021
Page 5 of 5




                                    CONCLUSION

        For these reasons, the Government respectfully submits that a sentence within the
Stipulated Guidelines Range is warranted for Hua Fen Bi.


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                          By:          /s/
                                                Emily Deininger
                                                Alexandra Rothman
                                                Assistant United States Attorneys
                                                (212) 637-2580

cc: Edward Sapone, Esq. (via ECF)
